UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 15, 2010 DEVRY INC. (Exact name of registrant as specified in its charter) Delaware 1-13988 36-3150143 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 3005 Highland Parkway Downers Grove, IL (Address of principal executive offices) (Zip Code) (630) 515-7700 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure On July 15, 2010, DeVry Inc. submitted responses to questions from the United States Senate Committee on Health, Education, Welfare and Pensions. The questions were raised by members of the Senate Committee regarding testimony given before a hearing on “Emerging Risk?: An Overview of the Federal Investment in For-Profit Education” by DeVry’s Senior Vice President of Government and Regulatory Affairs and Chief Compliance Officer, Sharon Thomas Parrott.A copy of DeVry’s responses is furnished as Exhibit 99.1 to this Report and is incorporated by reference into this item. Item9.01 Financial Statements and Exhibits DeVry’s responses to questions from the U.S. Senate Committee on Health, Education, Labor, and Pensions dated July 15, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEVRY INC. (Registrant) Date: July 15, 2010 By: /s/ Richard M. Gunst Richard M. Gunst Senior Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX ExhibitNumber Description DeVry’s responses to questions from the U.S. Senate Committee on Health, Education, Labor, and Pensions dated July 15, 2010.
